DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on April 09, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on April 09, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 6, with respect to the objection to the specification have been fully considered and are persuasive. Therefore, the objection has been rendered moot.

Applicant's arguments, see pp. 6 - 7, with respect to the rejection of claim(s) 1 – 7 and 15 - 26 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.




Claims 1 - 26 are pending in the instant application.
Claim 8 is withdrawn from consideration.
Claims 9 – 14 are cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interviews and/or email communications with Austen Paulsen on June 9, 2021 and June 10, 2021.
The application has been amended as follows:

1.	(Currently Amended) A device comprising:	a ferroelectric dielectric layer disposed over and in contact with a semiconductor substrate, the ferroelectric dielectric layer comprising a two-dimensional (2D) material;	a gate electrode disposed over the ferroelectric dielectric layer; 	a first gate spacer and a second gate spacer disposed on opposite sides of the gate electrode, wherein the ferroelectric dielectric layer physically contacts the first gate , and wherein a bottom surface of the ferroelectric dielectric layer is level with a bottom surface of the first gate spacer and a bottom surface of the second gate spacer; and	source/drain regions disposed on opposite sides of the gate electrode.

15.	(Currently Amended) A device comprising:	a gate stack comprising:		a first interfacial layer over a substrate;		a two-dimensional (2D) material layer over the first interfacial layer;		a second interfacial layer over the 2D material layer; and		a gate electrode over the second interfacial layer;	a source/drain region adjacent the gate stack; and	a gate spacer between the gate stack and the source/drain region, wherein the 2D material layer physically contacts the gate spacer, and wherein a bottom surface of the gate stack is level with a bottom surface of the gate spacer.

21.	(Currently Amended) A device comprising:	a two-dimensional (2D) material layer over a substrate, the 2D material layer comprising a ferroelectric material;	a metal gate electrode over the 2D material layer; and	a first gate spacer and a second gate spacer on opposite sides of the 2D material layer and the metal gate electrode, wherein the 2D material layer extends from the first , and wherein the 2D material layer physically contacts the first gate spacer and the second gate spacer.

Allowable Subject Matter

Claims 1 – 8 and 15 - 26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
 a device comprising:
a ferroelectric dielectric layer disposed over and in contact with a semiconductor substrate, the ferroelectric dielectric layer comprising a two-dimensional (2D) material; 
a gate electrode disposed over the ferroelectric dielectric layer; 
a first gate spacer and a second gate spacer disposed on opposite sides of the gate electrode, wherein the ferroelectric dielectric layer physically contacts the first gate spacer and the second gate spacer, and a bottom surface of the ferroelectric dielectric layer is level with a bottom surface of the first gate spacer and a bottom surface of the second gate spacer

a device comprising: 
a gate stack comprising:
a first interfacial layer over a substrate;
a two-dimensional (2D) material layer over the first interfacial layer; a second interfacial layer over the 2D material layer; and a gate electrode over the second interfacial layer; 
a source/drain region adjacent the gate stack: and
a gate spacer between the gate stack and the source/drain region, wherein the 2D material layer physically contacts the gate spacer, and a bottom surface of the gate stack is level with a bottom surface of the gate spacer
as recited in claim 15; and further,
a device comprising:
a two-dimensional (2D) material layer over a substrate, the 2D material layer comprising a ferroelectric material;
a metal gate electrode over the 2D material layer; and
a first gate spacer and a second gate spacer on opposite sides of the 2D material layer and the metal gate electrode, wherein the 2D material layer extends from the first gate spacer to the second gate spacer, wherein a gate stack comprises the 2D material layer and the metal gate electrode, wherein a bottom surface of the gate stack is level with bottom surfaces of the first gate spacer and the second gate spacer, and wherein the 2D material layer physically contacts the first gate spacer and the second gate spacer
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818